Citation Nr: 1711074	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-41 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an unspecified back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1988 to August 2001 and from January 2002 to August 2009, and is the recipient of the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The case was remanded in February 2014 for evidentiary development and for a medical examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his back symptoms are caused by his active service as a paratrooper or, alternatively, are caused or aggravated beyond the natural progression by his service-connected knee disabilities. Most recently, the claim was remanded so that a comprehensive VA medical examination addressing the etiology of the Veteran's back symptoms could be afforded. The returned May 2016 medical examination is inadequate to resolve the appeal.

Specifically, the examiner did not discuss whether the Veteran's back symptoms were caused or aggravated beyond the natural progression by the Veteran's service-connected knee left knee chondromalacia and osteoarthritis.  

Veterans, as a matter of law, are entitled to substantial compliance with Board instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, it is noted that when an examination is ordered by VA, the RO has a concomitant duty to ensure that the examination actually offered in concert with the Board's remand instructions is adequate to resolve the issue on appeal.  As that did not occur in this case, a new examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran identify and secure any relevant private medical records that are not in the claims file. In particular, provide any private medical records related to past diagnoses of the lumbar spine. If the Veteran identifies private records, following the securing of the appropriate waivers, make all appropriate attempts to locate such records and to associate them with the claims file. If the Veteran has no further evidence to submit, or, if after exhaustive efforts have been made, no records can be identified, so annotate the record.

2. Return the claims file to the May 2016 VA examiner and request he re-review the claims file and respond to the inquiries below. If the examiner is not available, arrange for another appropriate VA examiner to provide an addendum medical opinion to assist in determining the relationship between the Veteran's back symptoms and his service-connected disabilities. All appropriate tests, studies and consultations should be accomplished, including a new medical examination if necessary, and all clinical findings should be reported in detail in the narrative portion of the examination report. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Does the Veteran currently demonstrate any lumbar condition, disease, or disability which manifests primarily as pain associated with a limited range of motion? 

b) Do the Veteran's service-connected knee disabilities cause or aggravate beyond the natural progression the Veteran's back symptoms?

In rendering these opinions, the examiner must review the entire record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

* Service connection is in effect for left ankle Achilles tendinopathy and an associated scar, loss of muscle strength in his left shoulder, cold weather residuals of the right and left feet and right and left hands, right shoulder strain with arthritis, left shoulder degenerative arthritis, chondromalacia and osteoarthritis of the left knee, right knee strain, and migraine headaches.

* March 2016 spine DBQ (private) indicating a diagnosis of mechanical back pain syndrome and lumbar radiculopathy and providing an opinion that the Veteran's diagnosed low back conditions were due to his military service.

* October 2014  knee DBQ (private) indicating "pain in lower back secondary to knee diagnosis." 

* May 2014 VA opinion indicating back symptoms not secondary to diagnosed knee condition because "gait pattern or stance is not observed to be adversely affected."

* June 2013 knee DBQ (private) indicating low back pain related to diagnosed knee condition.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinion cannot be made without resorting to speculation. 

The examiner should schedule a new examination only if necessary to provide an adequate opinion.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

3. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

